Citation Nr: 1014798	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-25 168A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right distal tibia and fibula, currently 
rated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran filed a claim of entitlement to a total rating 
for compensation purposes due to individual unemployability 
by reason of service-connected disabilities (TDIU) in March 
2006.  That claim was denied in a February 2009 rating 
decision.  The Veteran did not file a notice of disagreement 
to that decision and has not perfected an appeal on the issue 
of entitlement to TDIU.  Therefore, the Board does not have 
jurisdiction of that claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009); 38 U.S.C.A. §§ 7104, 7105 (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right distal 
tibia and fibula are not manifested by malunion of the tibia 
and fibula with marked knee or ankle disability  

2.  The Veteran's degenerative disc disease of the lumbar 
spine has been manifested by functional impairment that 
equates to forward flexion limited to no less than 90 
degrees, extension limited to no less than 30 degrees, 
bilateral lateral flexion to no less than 25 degrees, and 
bilateral rotation to no less than 30 degrees.  

3.  The Veteran's right knee is manifested by degenerative 
joint disease with normal range of motion with pain on 
motion.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right distal tibia and fibula 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(2009).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 
(2009).

3.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2004, May 2008, and 
May 2009; a rating decision in November 2004; and a statement 
of the case in June 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  However, while the lists of symptoms 
under the rating criteria are meant to be examples of 
symptoms that would warrant the evaluation, they are not 
meant to be exhaustive.  The Board need not find all or even 
some of the symptoms to award a specific rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups. 38 C.F.R. § 4.14 (2009).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  The 
lumbar vertebrae are considered a group of minor joints, 
ratable as a major joint.  38 C.F.R. § 4.45 (2009).

Residuals of a Fracture of the Right Distal Tibia and Fibula

At an October 2004 VA examination, the Veteran indicated that 
he fractured his tibia and fibula in an automobile accident.  
He reported swelling, pain, trouble sleeping, and depression 
in his lower back, feet, and ankles.  He used nonsteroidal 
anti-inflammatories (NSAIDs), pain medication, and 
chiropractic manipulation.  He had difficulty walking or 
bending over and difficulty working as a carpenter.  The 
examiner noted that the Veteran used a right knee brace for 
right leg pain and knee instability.  Physical examination of 
the tibia and fibula revealed normal findings.  Examination 
of the right knee revealed that the appearance of the right 
knee joint was abnormal and the tibia/fibula area underneath 
the right knee was slightly bowed.  The Veteran had 0 to 140 
degrees of motion with pain at 140 degrees of flexion.  The 
examiner stated that the Veteran's range of motion was 
limited by pain and pain had a major functional impact.  The 
range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  The 
appearance of the right ankle joint was within normal limits.  
The Veteran had dorsiflexion to 15 degrees and plantar 
flexion to 40 degrees.  The ankle joint range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays of the tibia and 
fibular revealed an old, healed fracture, and fracture 
deformities of the distal tibia and fibular diaphyses with 
associated shrapnel.  The examiner diagnosed the Veteran with 
old fracture of the tibia and fibula with impairment of the 
right leg.  The examiner indicated that the Veteran had 
decreased ambulatory ability secondary to pain. 

The Veteran was granted Social Security Administration (SSA) 
disability benefits in August 2007 for osteoarthritis of the 
lumbar spine, bilateral knees, ankles, degenerative joint 
disease of the hands, tendonitis of the shoulders, and 
osteoarthritis of the right great toe.  The medical records 
from the SSA include records from S. Powers, M.D.; Birmingham 
Health Care; G. Kerr, M.D.; Prima Care; C. Easley, M.D., of 
Dalton Orthopaedic and Sports Medicine Clinic; Cullman 
Regional Medical Center; and VA outpatient treatment reports.  
The Board will discuss the relevant medical records.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all 
evidence by the Board is not required when the Board supports 
its decision with thorough reasons and bases regarding the 
relevant evidence).

The private treatment reports from Dr. Kerr dated from 
December 2004 to April 2006 included complaints of pain in 
the Veteran's right knee in January 2005, February 2005, and 
April 2005 and in his ankles in April 2005.  Dr. Kelly 
diagnosed the Veteran with osteoarthritis of the right knee.  
X-rays of the tibia obtained in June 2005 revealed a distal 
third fractured tibia with mild angulation.  Dr. Kerr 
reported that the angulation was probably within acceptable 
range and nothing needed to be done.  In September 2005, Dr. 
Kerr diagnosed the Veteran with degenerative joint disease of 
the right knee.  In January 2006, Dr. Kerr assessed the 
Veteran with traumatic arthritis of the right ankle with 
degenerative arthritis of the right knee.  

The private treatment reports from Birmingham Health Care 
consist of a medical examination dated in June 2006.  The 
examiner noted that the Veteran had ankle pain when walking 
into the room.  The Veteran was assessed with bilateral ankle 
pain, worse on the right.  An x-ray of the right ankle 
revealed well-healed fractures of the distal diaphysis of the 
tibia and fibula with no acute fracture observed.  X-rays of 
the right knee revealed degenerative changes and apparent 
trauma to the medial collateral ligament with no acute 
fracture of dislocation observed.  Range of motion testing of 
the right knee revealed flexion to 150 degrees and extension 
of 0 degrees, which was noted to be normal.  Range of motion 
testing of the right ankle revealed dorsiflexion to 20 
degrees, plantar flexion to 40 degrees, inversion to 30 
degrees, and eversion to 20 degrees, which were all noted to 
be normal.

The private treatment reports from Dr. Powers dated from 
October 2006 to December 2007 reveal complaints of popping 
and swelling of the right knee in October 2006.  Physical 
examination of the right knee revealed tenderness just above 
the joint line with good range of motion and no effusion, 
deformity, or ligament instability.  The Veteran was assessed 
with chronic right knee pain and possibly degenerative joint 
disease.  In October 2007, physical examination of the right 
knee revealed tenderness at the medial joint line with some 
hypertrophy.  The ligaments were stable but the Veteran was 
noted to guard somewhat.  Dr. Powers assessed the Veteran 
with right knee pain, probable internal derangement, and 
degenerative joint disease.

Dr. Powers referred the Veteran for a magnetic resonance 
imaging (MRI) of the right knee in October 2007 which 
revealed joint effusion and chronic arthritic changes with a 
bone bruise at the medial tibial plateau and medial femoral 
condyle, a small popliteal cyst, and a tear at the midportion 
and posterior horn of the medial meniscus and midportion of 
the lateral meniscus.  

An October 2007 orthopedic evaluation performed by B. Gomez, 
M.D., of Cullman Regional Orthopedics and Sports Medicine 
revealed that the Veteran had an antalgic gait with the right 
knee.  X-rays revealed arthritis.  

VA outpatient treatment reports dated from February 2006 to 
March 2008 include reports of right foot pain but did not 
specifically refer to pain or complaints related to the 
Veteran's right knee or leg.  The Veteran was noted to have 
degenerative joint disease in his "right leg" in February 
2006.  

At an April 2009 VA examination, the Veteran reported right 
knee pain with flare-ups to severe pain with prolonged 
standing or walking.  He was noted to use a knee brace and 
cane as needed.  The Veteran also reported constant moderate 
bilateral pain in his ankles and feet.  He indicated that he 
used shoe inserts.  Physical examination of the right knee 
revealed no deformity, giving way, instability, stiffness, 
weakness, incoordination, episodes of dislocation or 
subluxation, locking, effusion, or symptoms of inflammation.  
The examiner reported that the Veteran had pain.  The 
examiner indicated that there was crepitation in the right 
knee joint but no mass behind the knee, clicks or snaps, 
grinding, patellar abnormality, meniscus abnormality, or 
other knee abnormalities.  Range of motion of the right knee 
was from 0 to 140 degrees with objective evidence of pain 
following repetitive motion but no additional limitations 
after three repetitions.  Physical examination of the right 
ankle revealed no deformity, giving way, instability, 
stiffness, weakness, incoordination, episodes of dislocation 
or subluxation, locking, effusion, or symptoms of 
inflammation.  The examiner reported that the Veteran had 
pain.  There was no tendon abnormality.  Range of motion of 
the right ankle revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees with no objective evidence of 
pain with active motion or following repetitive motion and no 
additional limitations after three repetitions of motion.  
There was no joint ankylosis.  The examiner noted that the 
Veteran was retired since August 2007 due to physical 
problems.  The examiner indicated that the Veteran's knee and 
ankle conditions may interfere with physical but not 
sedentary work.  

As an initial matter, the Board notes that the 20 percent 
disability rating assigned for the Veteran's service-
connected residuals of a fracture of the right distal tibia 
and fibula at issue is a protected rating because that rating 
has been in effect for more than 20 years.  Any disability 
which has been continuously rated at or above any rating of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951(b) (2009).

The Veteran's residuals of a fracture of the right distal 
tibia and fibula have been rated as impairment of the tibia 
and fibula.  A 20 percent rating is assigned for malunion of 
the tibia and fibula with moderate knee or ankle disability, 
a 30 percent rating is assigned for malunion of the tibia and 
fibula with marked knee or ankle disability, and a 40 percent 
rating is assigned for nonunion of the tibia and fibula with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262

For VA rating purposes, the normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II (2009).  

In this case, the Board finds that the evidence does not 
suggest that the Veteran has marked knee or ankle disability.  
The Veteran had full range of motion of the knee at the VA 
examinations of record and when examined by Birmingham Health 
Care.  Dr. Powers indicated that the Veteran had good range 
of motion of the right knee.  Dorsiflexion of the Veteran's 
right ankle was limited to 15 degrees at the October 2004 VA 
examination and plantar flexion was limited to 40 degrees.  
Both of those findings represent a loss of only 5 degrees for 
each motion.  However, the Veteran had full range of motion 
of the ankle when examined at Birmingham Health Care in June 
2006 and at the most recent VA examination in April 2009.  
Aside from pain, neither the Veteran's right knee or ankle 
were manifested by any objective findings consistent with any 
other abnormalities as evidenced by the April 2009 examiner's 
findings of no deformity, giving way, stiffness, weakness, 
incoordination, episodes of dislocation or subluxation, 
locking, effusion, or inflammation of either the knee or 
ankle.  Moreover, while the Veteran was noted to ambulate 
with a knee brace, there is no evidence of nonunion of the 
tibia and fibula.  Consequently, the Board finds that the 
Veteran's residuals of a fracture of the right distal tibia 
and fibula do not warrant a rating in excess of 20 percent at 
any time under Diagnostic Code 5262 because marked disability 
of the knee or ankle is not shown.  38 C.F.R. § 4.71a (2009).

The October 2004 VA examiner stated that the Veteran's range 
of motion was limited by pain and that pain had a major 
functional impact.  However, the Veteran had full range of 
motion of his right knee.  Specifically, he had extension to 
0 degrees and flexion to 140 degrees, and the examiner failed 
to specify any degree of limited motion.  Moreover, there was 
no evidence that the Veteran's right knee range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Although the Veteran's right 
ankle was limited by 5 degrees in dorsiflexion and plantar 
flexion, the examiner specifically reported that there was no 
evidence that the Veteran's right ankle range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  At the April 2009 VA 
examination the Veteran had full range of motion of the right 
knee and ankle.  While the examiner reported that there was 
objective evidence of pain on range of motion testing of the 
knee, there were no additional limitations after three 
repetitions and no evidence of pain or any other limitations 
after three repetitions of the of the ankle.  Consequently, 
the Board finds that the Veteran's residuals of a fracture of 
the right distal tibia and fibula do not warrant an increased 
rating taking into account additional functional loss caused 
by pain or other symptoms because the evidence does not show 
that pain, fatigue, weakness, lack of endurance, or 
incoordination result in disability that would more nearly 
approximate the next higher level of disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board will next consider whether a higher rating is 
warranted under any other Diagnostic Codes pertaining to the 
knee or ankle.  The Board will first consider the Diagnostic 
Codes applicable to ankle disabilities.

A 10 percent rating is assigned for moderate limitation of 
motion and a 20 percent rating for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).  A 
20 percent rating is the highest schedular rating available 
under that Diagnostic Code.  The Veteran's motion was limited 
by 5 degrees in dorsiflexion and plantar flexion at the 
October 2004 VA examination and he had full range of motion 
of the ankle at the most recent VA examination in April 2009.  
Consequently, the Board finds that moderate limitation of 
motion is not shown.  Moreover, the Veteran's residuals of a 
fracture tibia and fibula are rated as 20 percent disabling 
under Diagnostic Code 5262 and as a 20 percent rating is the 
highest rating available under Diagnostic Code 5271, he is 
not entitled to a higher rating under that Diagnostic Code.

The other Diagnostic Codes pertaining to disabilities of the 
ankle are not applicable in this case.  Diagnostic Code 5270 
pertains to ankylosis of the ankle which has not been shown 
by the evidence of record as noted by the April 2009 VA 
examiner.  Consequently, a higher rating is not warranted 
under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2009).  The 
evidence does not reveal any evidence of ankylosis of the 
subastragalar joint (Diagnostic Code 5272), malunion of the 
os calcis or astragalus (Diagnostic Code 5273), or an 
astragalectomy (Diagnostic Code 5274) to allow for a higher 
rating.  38 C.F.R. § 4.71a (2009).  

The Board will next discuss the Diagnostic Codes pertaining 
to knee disabilities.  

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 30 percent rating if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the right knee.  Dr. 
Powers indicated that there was no ligament instability and 
the April 2009 VA examiner reported that there was no giving 
way, instability, or episodes of dislocation or subluxation.  
Although the October 2004 VA examiner indicated that the 
Veteran's used a knee brace for instability, the examiner to 
provide any objective findings of instability.  Consequently, 
the Board finds that a compensable rating based on 
instability or subluxation is not warranted under Diagnostic 
Code 5257.

The limitation of motion rating criteria are set forth in 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2009).  A 
0 percent rating is assigned when flexion of the knee is 
limited to 60 degrees; 10 percent is warranted when flexion 
is limited to 45 degrees; 20 percent is warranted when 
flexion is limited to 30 degrees; and 30 percent is warranted 
when flexion of the leg is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).  A 0 percent rating is 
assigned when extension of the knee is limited to 5 degrees; 
10 percent is assigned when extension is limited to 10 
degrees; 20 percent is assigned when extension is limited to 
15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2009).

Specifically, the Veteran had extension of 0 degrees and 
flexion to 140 degrees at examinations of record.  While the 
April 2004 examiner indicated that the Veteran's pain had a 
major functional impact, the examiner failed to specifically 
state any degree of limitation and the evidence does not show 
that knee pain or pain on motion limits knee motion so as to 
warrant a higher rating.  Consequently, the Board finds it 
unlikely, and that evidence does not show that the Veteran's 
knee disability is further limited by pain on motion such 
that a compensable rating for limitation of flexion or 
extension would be warranted.  Therefore, the Board finds 
that the Veteran's right knee disability does not warrant an 
increased rating for either limitation of extension or 
limitation of flexion, even considering additional functional 
loss caused by pain or other symptoms.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Separate ratings can be assigned when the criteria for a 
compensable rating for both limitation of flexion and 
limitation of extension are met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2009); VAOPGCPREC 9-2004 
(September 17, 2004), 69 Fed. Reg. 59990 (2004).  The Board 
has determined that the Veteran is not entitled to a 
compensable rating under diagnostic code because he has 
normal range of motion of his right knee.

The Board has considered whether any other Diagnostic Codes 
pertaining to disabilities of the knee are appropriate.  
However, Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), and 5263 (genu recurvatum) are not 
applicable because medical evidence does not show that 
Veteran has those conditions.  38 C.F.R. § 4.71a (2009).

In sum, the Board finds that the Veteran's residuals of a 
fracture of right tibia and fibula do not warrant an 
increased rating under any Diagnostic Code pertaining to the 
ankle or knee.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a higher rating for residuals 
of a fracture of the right distal tibia and fibula at all 
times during the period under consideration.  Therefore, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

Degenerative Disc Disease of the Lumbar Spine

At an October 2004 VA examination, the Veteran reported low 
back pain related to his service-connected residuals of a 
fractured right tibia and fibula.  The examiner noted that 
the Veteran had normal posture.  Physical examination 
revealed tenderness to palpation of the lumbar spine.  The 
Veteran was noted to walk with decreased weight on the right 
leg.  Range of motion of the lumbar spine was normal, with 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
right and left lateral flexion, and 30 degrees of right and 
left rotation.  The examiner stated that there was no 
evidence of intervertebral disc syndrome.  X-rays of the 
lumbar spine revealed scoliotic curvature and degenerative 
disc disease which was most severe at L4-5.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
lumbar spine.

The Veteran was granted SSA disability benefits in August 
2007 for disabilities of the lumbar spine, knees, ankles, 
hands, shoulders, and right great toe.

Records from Dr. Easley reveal complaints of low back pain in 
November 1995.

The records from Dr. Powers include a physical examination of 
the lumbar spine in October 2006.  The Veteran was noted to 
have full range of motion with tenderness through the lower 
lumbar areas.  Dr. Powers diagnosed the Veteran with chronic 
lower back pain with lumbar spondylosis and degenerative disc 
changes, especially at L4-5.  

A June 2006 examination report from Birmingham Health Care 
includes an examination of the back which reveals no spasm or 
deformity.  Neurological examination, including motor and 
sensory examinations, was normal.  The examiner assessed the 
Veteran with chronic back pain.  Range of motion testing of 
the lumbar spine did not include measurements in degrees, but 
the examiner noted that the Veteran had pain.  

The records from Dr. Kerr include diagnoses of degenerative 
disc disease of the lumbar spine in April 2005, May 2005, 
September 2005, January 2006, and April 2006.  

The records from Prima Care dated in July 2003 and September 
2003 reveal complaints of back pain radiating to the right 
leg.  The Veteran was noted to have tenderness of the lumbar 
spine mostly in the paralumbar muscles with mild spasms.  X-
rays of the lumbar spine revealed degenerative disc disease 
and degenerative joint disease.  The Veteran was assessed 
with low back pain and lumbar strain.  

The records from Cullman Regional Medical Center reveal a 
diagnosis of osteoarthritis of the lumbar spine in August 
2005 and acute myofascial strain of the lumbar spine in 
December 2007.  August 2005 x-rays of the lumbar spine 
revealed a diagnosis of spondylosis.  

An October 2007 x-ray of the lumbar spine at Heritage 
Diagnostic Center revealed a diagnosis of mild scoliosis with 
moderate multilevel discogenic degenerative change and 
moderate stenosis of the neural foramina bilaterally at L4-5.  

VA outpatient treatment reports dated from February 2006 to 
March 2008 show complaints of chronic back pain.  A February 
2007 MRI of the lumbar spine revealed marked narrowing of the 
right L4 neuroforamina likely impinging on the exiting nerve 
root and advanced multilevel discogenic degenerative disc 
disease.  February 2007 x-rays of the lumbar spine revealed 
moderate L4-5 degenerative change.  

At an April 2009 VA examination, the Veteran was noted to 
ambulate with an antalgic gait with the use of a cane.  There 
was no evidence of hospitalizations or surgery.  There were 
no incapacitating episodes of spine disease.  Physical 
examination of the spine revealed normal posture with no 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, reverse lordosis, or thoracolumbar ankylosis.  
There was no objective evidence of spasms, atrophy, guarding, 
tenderness, or weakness.  There was objective evidence of 
pain on motion.  There was no evidence of muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
There was no urinary or fecal incontinence and no numbness, 
paresthesias, or leg or foot weakness.  Neurologic 
examination, including detailed motor and sensory 
examinations of the lower extremities, was normal.  Range of 
motion of the thoracolumbar spine revealed flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
flexion to 25 degrees, and right and left lateral rotation 
to30 degrees.  The examiner noted that there was objective 
evidence of pain on active range of motion and following 
repetitive motion but no additional limitations after three 
repetitions of range of motion.  X-rays of the lumbar spine 
revealed mild levoscoliosis and moderate intervertebral disc 
narrowing at L4-5 with end plate sclerosis and vacuum 
phenomena.  The examiner noted that the Veteran retired from 
construction work in August 2007 due to physical problems.  
The examiner reported that the Veteran's spine condition may 
interfere with physical but not sedentary work.

The regulation pertaining to disabilities of the spine set 
forth a General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with 
favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

The Diagnostic Code for intervertebral disc syndrome 
(Diagnostic Code 5243), permits rating under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2009).  The 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent rating for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2009).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  Normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Normal ranges of motion for each component of spinal motion 
provided are the maximum usable for calculating the combined 
range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 
(2009).

The Veteran's degenerative disc disease of the lumbar spine 
is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).  Diagnostic Code 5242 also 
refers to Diagnostic Code 5003 which provides that 
degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

The Board finds that  the criteria for a rating higher than 
the assigned 10 percent are not met.  At the time of the 
October 2004 VA examination, the evidence showed that the 
Veteran could flex his back to 90 degrees.  The combined 
range of motion was 240 degrees.  The examiner noted that the 
Veteran had normal posture and ambulated with decreased 
weight on the right leg.  The examiner stated that there was 
no evidence of intervertebral disc syndrome and x-rays of the 
lumbar spine revealed scoliotic curvature and degenerative 
disc disease, most severe at L4-5.  The examiner diagnosed 
the Veteran with degenerative disc disease of the lumbar 
spine.  The Veteran had full range of motion of the lumbar 
spine when examined by Dr. Powers in October 2006.  
Dr. Powers diagnosed the Veteran with chronic lower back pain 
with lumbar spondylosis and degenerative disc changes 
especially at L4-5.  The June 2006 examination report from 
Birmingham Health Care found no spasm or deformity of the 
lumbar spine and neurological examination was normal.  The 
examiner assessed the Veteran with chronic back pain.  At the 
April 2009 VA examination the Veteran could flex his back to 
90 degrees.  The combined range of motion was 230 degrees.  
The examiner noted that there was objective evidence of pain 
on active range of motion and following repetitive motion but 
no additional limitations after three repetitions of range of 
motion.  Examination of the spine revealed normal posture 
with no gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, reverse lordosis, or thoracolumbar 
ankylosis.  There was no objective evidence of spasms, 
atrophy, guarding, tenderness, or weakness and no evidence of 
muscle spasm, localized tenderness, or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  There was no urinary or fecal incontinence and no 
numbness, paresthesias, or leg or foot weakness.  Neurologic 
examination, including detailed motor and sensory 
examinations of the lower extremities, was normal.  

While the range of motion testing of the Veteran's back shows 
a decrease at the 2009 VA examination when compared to the 
2004 VA examination, the Board finds that functional loss 
does not equate to a rating higher than 10 percent at any 
time during the appeal period.  Similarly, while the examiner 
reported that repetitive use caused pain, there was no 
evidence of any functional loss which would equate to a 
higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  To 
warrant the 20 percent rating, functional losses would have 
to equate to forward flexion between 30 degrees and 60 
degrees or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Such limitations are not shown by the 
evidence.  

There evidence does not show any bowel or bladder impairment.  
Furthermore, the evidence does not show any neurological 
abnormalities to allow for separate ratings for those types 
of disabilities.  At the April 2009 VA examination, 
neurologic examination, including detailed motor and sensory 
examinations of the lower extremities, was normal.  

The Board has considered whether an increased rating is 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  However, the 
evidence does not suggest that the Veteran's lumbar spine 
disability is manifested by intervertebral disc disease nor 
does the evidence indicate that the Veteran has suffered any 
incapacitating episodes.  

The Board finds that the preponderance of the evidence is 
against the assignment of a higher rating for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine at any time during the period under consideration.  
Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).  

Degenerative Joint Disease of the Right Knee

The Veteran's degenerative joint disease of the right knee 
has been rated as 10 percent disabling under Diagnostic Code 
5003.  38 C.F.R. § 4.71a (2009).  Diagnostic Code 5003 
pertains to degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II (2009).  

The medical evidence shows findings of arthritis and 
degenerative joint disease of the right knee.  The Veteran's 
right knee range of motion is full as evidenced by the VA 
examinations of record,  the examination at Birmingham Health 
Care, and based on the findings of Dr. Powers.  The current 
10 percent rating already contemplates arthritis manifested 
by an otherwise noncompensable degree of limitation of motion 
verified by objective findings of symptoms such as painful 
motion.  That is the maximum rating available under 
Diagnostic Code 5010 for arthritis in a single major joint.  
Consequently, the Board finds that the Veteran is not 
entitled to an increased rating under Diagnostic Code 5003.  

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 30 percent rating if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the right knee.  Dr. 
Powers indicated that there was no ligament instability and 
the April 2009 VA examiner reported that there was no giving 
way, instability, or episodes of dislocation or subluxation.  
Although the October 2004 VA examiner indicated that the 
Veteran's used a knee brace for instability, the examiner to 
provide any objective findings of instability.  Consequently, 
the Board finds that a compensable rating based on 
instability or subluxation is not warranted under Diagnostic 
Code 5257 because slight recurrent instability or subluxation 
is not shown by the objective evidence of record.  38 C.F.R. 
§ 4.71a (2009).

The limitation of motion rating criteria are set forth in 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2009).  A 
0 percent rating is assigned when flexion of the knee is 
limited to 60 degrees; 10 percent is warranted when flexion 
is limited to 45 degrees; 20 percent is warranted when 
flexion is limited to 30 degrees; and 30 percent is warranted 
when flexion of the leg is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).  A 0 percent rating is 
assigned when extension of the knee is limited to 5 degrees; 
10 percent is assigned when extension is limited to 10 
degrees; 20 percent is assigned when extension is limited to 
15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2009).

Specifically, the Veteran had extension of 0 degrees and 
flexion to 140 degrees at examinations of record.  While the 
April 2004 examiner indicated that the Veteran's pain had a 
major functional impact, the examiner failed to specifically 
state any degree of limitation and the evidence does not show 
that knee pain or pain on motion limits knee motion so as to 
warrant a higher rating.  Consequently, the Board finds it 
unlikely, and that evidence does not show that the Veteran's 
knee disability is further limited by pain on motion such 
that a compensable rating for limitation of flexion or 
extension would be warranted.  Therefore, the Board finds 
that the Veteran's right knee disability does not warrant an 
increased rating for either limitation of extension or 
limitation of flexion, even considering additional functional 
loss caused by pain or other symptoms.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Separate ratings can be assigned when the criteria for a 
compensable rating for both limitation of flexion and 
limitation of extension are met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2009); VAOPGCPREC 9-2004 
(September 17, 2004), 69 Fed. Reg. 59990 (2004).  The Board 
has determined that the Veteran is not entitled to a 
compensable rating under diagnostic code because he has 
normal range of motion of his right knee.

The Board has considered whether any other Diagnostic Codes 
pertaining to disabilities of the knee are appropriate.  
However, Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), and 5263 (genu recurvatum) are not 
applicable because medical evidence does not show that 
Veteran has those conditions.  38 C.F.R. § 4.71a (2009).

The Board finds that the preponderance of the evidence is 
against the assignment of a higher rating for the Veteran's 
right knee disability at any time during the period under 
consideration.  Therefore, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  

Extraschedular Ratings

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part that 
the evidence presents such an exceptional disability picture 
that the available schedular rating for the service-connected 
disabilities at issue is inadequate.  Factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 
22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 
(1993); 38 C.F.R. § 3.321(b)(1) (2009).  The Board finds that 
referral for consideration of extraschedular ratings is not 
appropriate in this case.  The evidence indicates that the 
Veteran has been retired since 2007 due to physical problems.  
The April 2009 VA examiner indicated that the Veteran's 
service-connected disabilities may interfere with physical 
but not sedentary work.  The Board notes that the rating 
criteria take such factors into consideration and the 
impairment cause by the Veteran's disabilities is considered 
in the 20 percent, 10 percent, and 10 percent ratings already 
assigned for his lumbar spine, right knee, and tibia and 
fibula disabilities.  The evidence does not show that the 
Veteran's service-connected disabilities necessitated 
frequent periods of hospitalization.  There are no other 
factors to otherwise render impractical the application of 
the regular schedular standards.  Therefore, the Board finds 
that the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).





ORDER

Entitlement to an increased rating, in excess of 20 percent, 
for residuals of a fracture of the right distal tibia and 
fibula is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


